Citation Nr: 1120653	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  08-24 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than September 15, 2005, for the grant of service connection for prostate cancer.

2.  Entitlement to an effective date earlier than September 15, 2005, for the grant of service connection for bilateral hearing loss.

3.  Entitlement to an effective date earlier than September 15, 2005, for the grant of service connection for osteoarthritis of both knees.

4.  Entitlement to an effective date earlier than September 15, 2005, for the grant of service connection for degenerative joint disease of the left shoulder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  During the pendency of the Veteran's appeal, his claims folder was transferred to the RO in Montgomery, Alabama.

The Veteran testified before the undersigned in August 2010.  A transcript of the hearing is associated with the claims folder.

The Veteran requested that the hearing record be kept open for 30 days to allow him to submit additional evidence.  The record was kept open for the requisite period; however, the Veteran did not submit any additional evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  An inquiry was received from the Military Order of the Purple Heart on September 15, 2005.  The inquiry asked about the status of a claim for service connection submitted by the Veteran in September 2004.

2.  The RO wrote to the Veteran and asked that he complete a formal claim for benefits on a VA Form 21-526, Veteran's Application for Compensation or Pension, in September 2005.

3.  The Veteran submitted the requested VA Form 21-526 in March 2006.

4.  The Veteran was granted service connection for the issues listed on appeal in January 2007, with an effective date of September 15, 2005, the date of the original inquiry, that was deemed to be an informal claim.

5.  The Veteran submitted evidence of a prior claim that was dated in September 2004 and had a date stamp as being received by the RO in October 2004.  The actual day of the month is not visible.

6.  The evidence supports a finding that the Veteran's claim was received by the RO in October 2004.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 1, 2004, for the award of service connection for prostate cancer have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2010).

2.  The criteria for an effective date of October 1, 2004, for the award of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.102, 3.155, 3.400.

3.  The criteria for an effective date of October 1, 2004, for the award of service connection for osteoarthritis of both knees have been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.102, 3.155, 3.400.

4.  The criteria for an effective date of October 1, 2004, for the award of service connection for degenerative joint disease of the left shoulder have been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.102, 3.155, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from June 1954 until his retirement in November 1981.  

The current appeal was set in motion with the receipt of a statement from a representative from the Military Order of Purple Hearts (MOPH) that was received on September 15, 2005.  The statement was submitted using a VA Form 21-4138, Statement in Support of Claim.  The representative noted that the Veteran had submitted a claim for various disabilities in September 2004.  The disabilities included, inter alia, prostate cancer, hearing loss, the left shoulder and two knee surgeries (bilateral knee replacements).  The representative noted that no VA examination had been done for the claimed disabilities.  

The Board notes that there was no VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointment in favor of the MOPH of record at the time of the submission in September 2005.

The RO sent the Veteran a letter that acknowledged receipt of his claim, the VA Form 21-4138 received in September 2005.  He was told that the form was accepted as an informal claim.  The Veteran was further informed that he needed to complete a VA Form 21-526, Veteran's Application for Compensation or Pension.  He was advised to submit the completed form within one year of the date of the letter.  

The MOPH representative submitted a duplicate copy of his original statement in December 2005.  He also submitted a cover sheet used by the MOPH   

The RO administratively denied the claim for failure to submit a VA Form 21-526 in March 2006.

The requested VA Form 21-526 was received at the RO on March 15, 2006.  A VA Form 21-22, appointing The American Legion, as the Veteran's representative was also received at that time.  The issues claimed were hearing loss and tinnitus, prostate cancer, left and right knees and scars of the knees.  

The Veteran submitted a statement wherein he said he wanted to open a "new claim" for a left shoulder disability that was received on September 14, 2006.

The RO conducted development of the claim to included obtaining private medical records authorized by the Veteran and affording him a number of VA examinations.  The Veteran was granted service connection for prostate cancer, bilateral hearing loss, osteoarthritis of the left and right knees, and residuals of a left shoulder fracture with degenerative joint disease in January 2007.

The effective date for the grant of service connection, and the disability ratings awarded, was established as of September 15, 2005.  The RO determined that the VA Form 21-4138 submitted by the MOPH representative constituted an informal claim that was later perfected by the Veteran's timely submission of a VA Form 21-526.

The Veteran submitted a notice of disagreement (NOD) in April 2007.  He noted that he had originally submitted a claim in September 2004 through the MOPH.  He said this was done by a MOPH officer that had retired shortly after the claim was submitted.  The Veteran said it appeared his claim was lost in the shuffle and that it was misfiled by VA under the wrong Social Security Administration account number (SSAN).  He stated that, due to the inability to relocate his original claim document, he was required to resubmit his entire claim.  He asked that his effective date be established as of the earliest date authorized, essentially the date of his claim from 2004.

The Veteran submitted a MOPH cover sheet that was similar to the one that was submitted by the MOPH in December 2005.  The cover sheet indicated that a VA Form 21-22, VA Form 21-4138 and DD 214 were being submitted.  The MOPH form identified the Veteran by name and SSAN and was dated September 20, 2004.  The form was signed by the MOPH representative identified by the Veteran with the name of the representative printed on the form as well.  

The Veteran also submitted a copy of his alleged claim on a VA Form 21-4138.  The form was dated September 20, 2004.  The Veteran stated his years of service.  He said he was seeking entitlement to service connection for prostate cancer, hearing loss, injured knees, with replacement surgery, and a left shoulder disability.  The Veteran also listed an injury to his left index finger and left hand.

The VA Form 21-4138 submitted by the Veteran had a date stamp on the reverse side.  The date stamp shows the month of October but not the day in October or year the statement was date stamped.  The letters "VARO" are visible within the circular date stamp.  

The RO issued a rating decision that denied an earlier effective date in November 2007.  The Board notes that the rating decision was not required in this case.  The United States Court of Appeals for Veterans Claims (Court), has held that there are no freestanding claims for effective dates.  An earlier effective date can be obtained either through a direct appeal or by way of a challenge of a final decision on the basis of clear and unmistakable error.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  As the January 2007 rating decision had not become final, the Veteran's NOD of April 2007 was a disagreement with a downstream element of his "original" claim, or a direct appeal.  See Grantham v. Brown, 114 F.3d, 1156, 1158-59 (Fed. Cir. 1997); see also Holland v. Gober, 433, 436 (1997).  

The Veteran submitted a statement, styled as a NOD with the rating decision of November 2007, wherein he specified the issues he believed should have an earlier effective date in January 2008.  Those issues are the issues listed on appeal.  The Veteran noted that the November 2007 rating decision held that there was no valid date stamp on his "claim" and the Veteran should submit evidence to show a readable date stamp.  The Veteran argued that he had only the copy of his claim that was previously submitted with the date stamp as showing the document as received in October of an unknown year.  He noted that the MOPH representative had passed away not long after the submission in September 2004.

The RO issued a statement of the case (SOC) in June 2008.  In addition to confirming the denial of an earlier effective date, the SOC also notified the Veteran that he had listed a left hand disability with his submission of September 2004.  He was asked to notify the RO if he wished to claim this issue for service connection.

The Veteran perfected his appeal in July 2008.  He again explained how he had filed his original claim through his MOPH representative in September 2004.  He said he was told it would take several months to process his claim and to be patient.  The Veteran waited for nearly a year and made inquiries about his claim.  He learned the original MOPH representative had passed away.  He contacted the MOPH and the RO and was told there was no record of his claim.  He sought assistance from the local county veterans' service office.  He was told he had to submit a new claim, which he did.  He also appointed The American Legion as his representative.  The Veteran noted that, because there was no record of his earlier claim, he checked the block on the VA Form 21-526 to indicate he had not filed a previous claim with VA.  He said his original claim was later found by the MOPH.  The Veteran theorized that there had been a problem with the SSAN on his form.  

The Veteran maintained that he submitted a valid claim and it was received by VA.  He said it was not his fault the date stamp was not readable.  He also maintained that his original claim had been misfiled by VA.  Finally, the Veteran stated that it was common sense that given the date of his submission and the clearly observable "October" on the date stamp, the claim was received in October 2004.

The Veteran relocated to Alabama.  He asked that his claims folder be transferred to the Montgomery RO.  He also asked that his Travel Board hearing be held at that RO.  

The Veteran testified at his hearing in August 2010.  He repeated his assertions about his earlier filed claim and that VA had misfiled the claim.  He theorized it was based on a misreading of his SSAN.  He said his representative had to mail the 2004 claim to the RO because of the distance away from the Veteran and his representative.  (Transcript p. 15-16).

The Board remanded the case in December 2010.  The remand directed that the RO should determine whether a claims folder existed under a specific SSAN.  If so, the claims folder should be reviewed to determine if any correspondence from the Veteran was misfiled in that claims folder.  

The Appeals Management Center (AMC) conducted the requested development.  It was determined that there was a veteran with the particular SSAN referenced in the remand.  However, that individual was deceased and had never filed a claim.  Thus, there was no claims folder for the AMC to review.

The AMC continued the denial of the Veteran's claim and issued a supplemental statement of the case (SSOC) in April 2011.  The Veteran's response to the SSOC, reporting he had nothing further to submit, was received that same month. 

II.  Analysis

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2010); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a) (2010).  Such a communication may be from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.

If a formal claim has not been filed, an application form will be forwarded, by VA, to the claimant for execution.  If the application is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.  The Board notes that, if the application form is not forwarded in response to the informal claim, the one-year period to submit the formal claim is not triggered.  See Servello v. Derwinski, 3 Vet. App. 196, 200 (1992).  

The regulations further provides that a communication received from a service organization may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.  38 C.F.R. § 3.155(b) (2010).

In this case the Veteran alleges that he submitted a claim for entitlement to service connection for the issues on appeal in September 2004.  He submitted the claim with the assistance of his designated representative, the MOPH, and that the representative mailed the claim to the RO.  The Veteran has submitted evidence of a cover sheet from the MOPH that reflects the date of September 20, 2004, as the date the MOPH processed the claim.  He has also submitted a copy of a VA Form 21-4138, also dated September 20, 2004, with a date stamp to show it was received by a VARO in October of an unknown year.  

The RO maintains that since the date stamp is not entirely legible, the Veteran has not shown that his alleged previous claim was received by VA prior to the current effective date.  However, if the evidence establishes that the informal claim was received in October 2004, then the Veteran's effective date would go back to the date his claim was received.  

The Board notes that the United States Court of Appeals for the Federal Circuit has issued two decisions that address the legal concept of the "common law mailbox rule."  The first case, Rios v. Nicholson, 490 F.3d 928 (Fed. Cir. 2007) (Rios I), addressed the application of the common law mailbox rule to appeals made to the United States Court of Appeals for Veterans Claims (Court).  The Federal Circuit stated the rule as:

... if a letter properly directed is proved to have been either put into the post office or delivered to the postman, it is presumed, from the known course of business in the post office department, that it reached its destination at the regular time, and was received by the person to whom it was addressed.  

Rios I, 490 F.3d at 930-31 (citations omitted).  

The Federal Circuit further stated that the rule did not create a conclusive presumption that the letter arrived, "but a mere inference of fact founded on the probability that the officers of the government will do their duty and the usual course of business."  Id. at 931.  The Federal Circuit stated in Rios I that for a presumption to attach in that case, the appellant had to provide evidence demonstrating that his appeal to the Court was properly addressed, stamped, and mailed in adequate time to reach the Court in the normal course of post service business before the elapse of the 120-day deadline.  The presumption is rebuttable and evidence may be put forth to overcome the presumption.  In addition, the Federal Circuit said the common law mailbox rule only came into play [for purposes of 38 U.S.C.A. § 7266] when the Veterans Court alleges that it never received the petitioner's NOA [Notice of Appeal].  (emphasis added).

The Federal Circuit remanded the case for the Court to weigh the evidence of record in the first instance and make a determination of whether the appellant's appeal was ever actually received.

The Court received the case and issued an opinion in November 2007.  See Rios v. Peake, 21 Vet. App. 481 (2007) (Rios II).  The Court noted that the presumption of receipt permitted under the common law mailbox rule is not invoked lightly.  "It requires proof of mailing, such as an independent proof of a postmark, a dated receipt, or evidence of mailing apart from a party's own self-serving testimony."  Id. at 482-83.  The decision went on to list several forms of evidence that a party might submit in support of the attempt to invoke the presumption.

In Rios II the Court found that the evidence submitted by the Veteran did allow for the presumption to attach.  This evidence consisted of a page from a registry noting the mailing of the NOA as well as two affidavits from the person responsible handling the mail.  The affidavits addressed the normal mailing procedures followed and attested that those procedures were followed in the mailing of the veteran's NOA in that case.  The Court further found that the only evidence to rebut the presumption of mailing was the fact that the Court had no record of receipt of the Veteran's NOA.  The Court held that the Veteran had submitted a timely NOA in his case.  

The second Federal Circuit decision was that from Savitz v. Peake, 519 F.3d 1312 (Fed. Cir. 2008).  In that case, the veteran was denied service connection for frozen feet and malnutrition.  He was given notice of the decision on April 30, 1946, and informed of the right to appeal within one year.  As the decision notes, the veteran had multiple contacts with VA over the next 46 years but none involved his claim for frozen feet.  VA had no record of a timely appeal of the decision.  

The veteran later reopened his claim and established service connection.  He sought an earlier effective date by claiming he had submitted a NOD with the prior denial and this was never acted on by VA.  The Board denied the veteran's claim and the decision was affirmed by the Court.  The Federal Circuit reversed the Court and extended the application of the common law mailbox rule to consideration of whether an NOD was timely submitted.  The Federal Circuit relied on its decision in Rios I to apply the same standard to cases involving 38 U.S.C.A. § 7105 (West 2002) (filing of notice of disagreement and appeal).  The case was returned to the Court, for anticipated return to the Board, so that a factual determination could be made as to whether the veteran had submitted sufficient evidence of a mailing to be entitled to application of the common law mailbox rule.

Thus, in light of the Savitz decision and VA's assertion that a claim was not received prior to September 15, 2005, the common law mailbox rule must be reviewed in this case.

The Board finds that the Veteran has established that a prior claim was submitted to VA in September 2004 and received in October 2004.  The MOPH cover sheet of September 20, 2004, is nearly identical to the one used by that organization in December 2005.  The earlier submission indicated the transmittal of items normally associated with the making of a claim, a representation form, a statement (VA Form 21-4138), and evidence of service, DD 214.  Thus, given the use of the MOPH cover sheet in both instances, the Board finds that to be a standard practice used to convey claims and correspondence to VA by the MOPH.  Although not to the level of an affidavit, it is persuasive evidence of a usual course of how claims are handled and that a claim was submitted in this case in September 2004.

The Board notes that a cover sheet is also used by the county veterans' service office on behalf of the Veteran's current representative, The American Legion.  Use of a standardized form to indicate the attachments being sent is a check to ensure the item(s) thought to have been sent were received.  If the RO receives the cover sheet, but not the enumerated items, a check with the representative can be made.  It appears to be a standard practice with the various representative organizations.

Here, the RO denies any receipt of the cover sheet or the attachments listed with the cover sheet in 2004.  However, the RO has not been able to adequately state why the date stamp on the reverse side of the Veteran's 21-4138 of September 2004 does not constitute a valid date stamp of receipt in this case.  Although the date stamp is not completely legible, it clearly shows the month of October and that the date stamp is associated with a VARO.  As the Veteran argued, it would be common sense to conclude that the date stamp is for a day in October 2004 given the date of the submitted items, and that the date stamp was from the Oakland RO, the intended target of the mailing.  

The Board finds that the Veteran's lay statements and testimony regarding his earlier submission in September 2004 are credible.  The Board further finds that his then representative, MOPH, followed standard practice is accepting to represent the Veteran, completing a cover sheet the same date as the informal claim submitted by the Veteran, and then mailing the claim to the VARO in a timely manner.  Finally, the Board finds that the evidence in this case establishes that the Veteran's September 2004 claim was received by VA in October 2004.  There is no actual evidence to rebut these findings, only a difference in assessment as to what the partially legible date stamp indicates.

As noted at the outset of the analysis, once an informal claim is received, VA is to forward a formal application.  If the application is received within one year, the date of claim will be considered as of the date of the informal claim.  If the application is not sent, the one-year period for the claimant to submit a formal application is not triggered.  The regulations also provide that a communication provide by a service organization cannot serve as an informal claim if the organization is not the clamaint's representative.

In light of the Board's finding that an informal claim was received in October 2004, VA was required to send the Veteran a formal application.  A formal application was not sent until September 2005.  The Veteran completed the application and returned it to the RO in March 2006, within the one-year period.  Thus, he has established his claim date of October 2004.  In addition, the MOPH submission was merely the transmittal of the Veteran's claim.  It was the Veteran's own claim that was sent and received.  Assuming arguendo that the MOPH would not be considered the Veteran's representative in the absence of a completed form, it was still his claim that was received and not something from the MOPH.  

Although a specific date cannot be discerned from the date stamp, the Board is of the belief that a date of October 1, 2004, would be reasonable in this case.  The Veteran's actual payment of benefits would not inure until November 1, 2004, so the date is the most advantageous to the Veteran without being beyond reason.  38 C.F.R. § 3.31 (2010).  The Veteran's claim for an earlier effective date of October 1, 2004, is granted.  


ORDER

Entitlement to an effective date of October 1, 2004, for the grant of service connection for prostate cancer, is granted.

Entitlement to an effective date of October 1, 2004, for the grant of service connection for bilateral hearing loss, is granted.

Entitlement to an effective date of October 1, 2004, for the grant of service connection for osteoarthritis of both knees, is granted.

Entitlement to an effective date of October 1, 2004, for the grant of service connection for degenerative joint disease of the left shoulder, is granted.


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


